* Corpus Juris-Cyc. References: Garnishment, 28CJ, p. 201, n. 25; p. 523, n. 81; Interpleader, 33CJ, p. 427, n. 24.
The appellant sued out an attachment in chancery against W.H. Matthews and B.L. Mallory, residents of Memphis, Tenn., but doing business in Quitman county, Miss., under the firm name of "M. 
M. Plantation," alleging an indebtedness of two thousand nine hundred eighty-four dollars and thirty-six cents growing out of a *Page 309 
contract between J.J. McPherson and Matthews  Mallory, under which contract McPherson was to superintend and manage the plantation of the defendants in Quitman county, Miss., and to receive therefor one-fourth of the net proceeds of the produce grown on the plantation. The contract provided for the details of the management of the plantation, and that McPherson was to keep books, employ labor, and ship the cotton to appellees at Memphis, Tenn., and the appellees were to furnish the tenants with supplies, mules, and farm machinery necessary for the use of the plantation. This contract was made in the early days of January, 1922, and was assigned to appellant by J.J. McPherson on February 2, 1922, and recorded on February 25, 1922, on the records of the chancery clerk's office of Quitman county, Miss., but no actual notice was given Matthews and Mallory of such assignment until after an attachment had been sued out in Tennessee against McPherson by the Gullet Gin Company, a Louisiana corporation, in which suit Matthews  Mallory were garnished by the Gullet Gin Company in the said suit against McPherson, whereupon notice was given to the appellees of said assignment, and a copy thereof, with the recordation of said contract, was furnished to Mallory 
Matthews.
Matthews  Mallory answered the garnishment in Tennessee; the first answer denying the indebtedness to McPherson, but claiming that McPherson was indebted to them in certain large amounts. Subsequently Matthews  Mallory withdrew their first answer, and filed an answer admitting a specified sum as being due to J.J. McPherson under the contract above referred to, but gave notice in the said answer that said contract had been assigned to the appellant, Lula McPherson, making the copy of the contract of assignment a part of their answer. Subsequently the said Matthews Mallory filed a bill of interpleader in the chancery court at Memphis, Tenn., setting up facts with reference to the garnishment to the answer and the claim of Mrs. Lula McPherson, *Page 310 
and stating they were willing to pay the money to whomsoever the court should adjudge to be entitled to receive it, and prayed for an interpleader between Gullet Gin Company and J.J. McPherson and Lula McPherson. Summons was issued on the Gullet Gin Company in Memphis, Tenn.; it having an office and agent there upon whom process could be served, and publication was made in conformity to the Tennessee law for J.J. McPherson and Lula McPherson. The McPhersons did not appear in the Tennessee courts, and no further proceedings appear to have been taken, but the suit in controversy here, being an attachment in chancery under our statutes, was filed in Quitman county, and copies served by publication, and certain residents in charge of the property of the "M.  M. Plantation" made defendants in attachment in the nature of garnishees.
The appellees appeared and set up the proceedings in Tennessee in their answer to the said suit, and denied a portion of the claim in the bill of complaint made by the complainants, and admitted certain indebtedness under the said contract, and challenged the legality of the assignment from J.J. McPherson to Mrs. Lula McPherson, his wife.
The case went to trial in the chancery court of this state, and a decree for one thousand four hundred sixty-six dollars and fifty-nine cents was rendered in favor of appellant, Mrs. Lula McPherson, against the appellee, but a stay of execution was granted by the decree until a final determination of the litigation in Tennessee, from which decree Mrs. McPherson appeals.
It is insisted by the appellant that that part of the decree of the court below staying execution is erroneous, and that it would have the effect of compelling the appellant to appear in Tennessee and litigate a controversy over which the Tennessee court had not obtained jurisdiction. It was claimed by the appellant that the contract was a Mississippi contract, made in Mississippi, and to be performed in Mississippi, and that the appellees *Page 311 
were doing business in Mississippi, and that the defendants, the McPhersons, are nonresidents of the state of Tennessee, and also that the Gullet Gin Company is a resident of Tennessee, and that the situs of the debt or res is in Mississippi, and that consequently the Tennessee court obtained no jurisdiction over the res, and that such proceedings are void.
We think that, inasmuch as Matthews  Mallory, the debtors of McPherson, lived in Memphis, Tenn., the Tennessee court obtained jurisdiction of the res by the attachment and garnishment in that state under the holdings of this court in Southern PacificR.R. Co. v. Lyon, 99 Miss. 186, 54 So. 728, 34 L.R.A. (N.S.) 234, Ann. Cas. 1913d 800, following the United States Supreme Court in Chicago, R.I.  Pac. Ry. Co. v. Sturm, 174 U.S. 710, 19 S.Ct. 797, 43 L.Ed. 1144, and other cases in that court.
It seems to be conceded that under the Tennessee law an interpleader could not be had in the attachment suit itself as may be done in this state by a special statute, but, as the Tennessee court had acquired the jurisdiction of the res in the courts of that state, and subjected the garnishees, Matthews 
Mallory, to liability to the attaching creditor, that these garnishees had the right to resort to equity to compel an adjudication of the rights of all the parties claiming the subject-matter of the attachment, so that the said Matthews 
Mallory would be protected by payment of the money to the proper party. It was permissible for the complainant to proceed as between them and Matthews  Mallory in the courts of this state, where the contract was made to determine the validity of the contract between J.J. McPherson and his wife, Lula McPherson, and also the amount due under said contract from Matthews  Mallory to McPherson. The Tennessee courts have held that this was permissible under the Tennessee laws, and we assume that the Tennessee court will give full faith and credit to the judgment of this court as to the validity of the contract *Page 312 
between J.J. McPherson and Lula McPherson and as to the amount due under the contract between J.J. McPherson and Matthews 
Mallory, and we think that it was proper for the court below to suspend execution until the issues in the Tennessee suits were settled.
The judgment of the court will, therefore, be affirmed.
Affirmed.